 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst Mortgage Investors, A Trust d/b/a CranstonHilton Inn and Michael H. Clark, Petitioner, andLocal 217, Hotel and Restaurant Employees andBartenders Union, AFL-CIO. Case 1-RD-824June 14, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 10, 1976, the Regional Director forRegion I issued a Decision and Direction of Electionin the above-entitled proceeding, ordering a decertifi-cation election excluding the categories of functionwaiter, function waitress, and function bartender(hereinafter function employees) from the unit foundappropriate on the grounds that these employeeswere not part of the existing contract unit. Thereaf-ter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Union filed a timelyrequest for review of the Regional Director's Deci-sion, together with a supporting brief, contending,inter alia, that in making his unit finding theRegional Director departed from precedent. TheEmployer filed a brief in opposition.By telegraphic order dated January 4, 1977, theBoard (Member Walther dissenting) granted theUnion's request for review and stayed the electionpending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:1. The Petitioner seeks to decertify the Union asthe representative of all groundskeepers, roomservice bellman, bartenders, coffee shop waiters andwaitresses, dining room waiters and waitresses,cocktail hostesses, doorman, busboys, barboys,maids, housemen, maintenance men, night chef,roundsmen, short order cooks, pantry men, generalkitchen help, poolboys, assistant housekeeper, store-room clerks, laundry workers, banquet cook, andassistant banquet cook at the Employer's Cranston,Rhode Island, facility, but excluding all otheremployees, guards, and supervisors as defined in theAct. The Union asserts this unit is inappropriate fora decertification election.The Employer and the Union have maintained acollective-bargaining relationship over a number ofyears. The most recent contract was executed on July27, 1974, and expired on June 30, 1976. TheEmployer and the Union signed an agreement toextend the contract on an indefinite basis whilecurrent negotiations proceed with either party free toterminate upon 10 days' notice.The unit appropriate in a decertification election,where, as here, there is no existing certification onwhich to rely, must be coextensive with the currentlyrecognized unit for collective bargaining between theemployer and the union.1The Union contends thatthe petitioned-for unit improperly excludes thefunction employees. The Employer argues that sucha unit is appropriate for decertification since thecurrent collective-bargaining agreement does notinclude this category in the unit description. Theissue before us is whether the Employer and theUnion have included function employees in theexisting unit with other employees named in thepetition. We find that they have.The Employer points to article I of the currentagreement to support its contention that functionemployees are not included in the existing unit.Article I, entitled "Recognition" provides:The Employer recognizes the Union as the soleand exclusive collective bargaining representativefor its employees in the classifications set forth inAppendix A attached hereto and made a part ofthis agreement.Appendix A mentions all of the job categories listedin the petition for decertification. It does not,however, mention function employees. Further, theEmployer contends, during the 1976 negotiations fora new collective-bargaining agreement, the Unionproposed to add function employees to the unitdescription and the Employer rejected this proposal.Standing alone the provisions cited by the Employ-er and the rejection of the Union's proposal wouldseem to support the contention that bargaining hasnot included function employees in the unit coveredby the contract. However, as the Union points outwith respect to terms and conditions of employment,the contract deals extensively with function employ-ees. Thus, it contains a provision, article XV, entitled"Banquet or Function Department," which appliesexclusively to function employees. The 10 sections inthis article set forth, inter alia, the requirements forreferral of function employees to the Employerthrough a union hiring hall, the type of workrequired, the hours and wages, the amount to bereceived for overtime, and the manner for computinggratuities received by function employees. Section IW. T Grant Company, 179 NLRB 670(1969).230 NLRB No. 20186 CRANSTON HILTON INNof article XV provides that the following articles ofthe agreement apply to function employees: articleX, "Discrimination"; article XX, "Termination";article XIII, "Strikes and Lockouts"; and articleXIV, "Grievances." Indeed, under the terms ofarticle XIV, three function employees broughtgrievances that were arbitrated. Furthermore, func-tion employees are represented on the union negoti-ating committee and the 1976 negotiations haveincluded bargaining about their wages, hours, andconditions of employment. All of these circumstanc-es convince us that, despite the omission of functionemployees from the contract's description of the unit,the parties have included them in that unit.We therefore find that the parties, by practice andby the coverage and application of the agreement tofunction employees, have included them in theexisting unit.2Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All groundskeepers, room service bellmen, bar-tenders, coffee shop waiters and waitresses, diningroom waiters and waitresses, cocktail hostesses,doorman, busboys, barboys, maids, housemen,maintenance men, night chef, roundsmen, shortorder cooks, pantry men, general kitchen help,poolboys, assistant housekeeper, storeroomclerks, laundry workers, banquet cook and assis-tant banquet cook, function waiters, functionwaitresses, and function bartenders at the Em-ployer's Cranston, Rhode Island, facility, butexcluding all other employees, guards, and super-visors as defined in the Act.2. The Employer and the Union are in disagree-ment with respect to the voter eligibility requirementsfor function employees.3The Employer argues that iffunction employees are allowed to vote their eligibili-ty should be based on a formula requiring theemployees to have worked an average of I day (8hours) a week for a 6-month period from October1975 through March 1976.4The Union requests thatthe Board find eligible to vote all function employeeswho worked in either of two calendar quartersimmediately preceding the Direction of Election, and2 We find no merit in the Employer's further contentions that functionemployees should be excluded simply on the basis that they are referred tothe Employer by the Union.3 We do not need to establish an eligibility formula for "on call" maidsinasmuch as it appears they are all regular part-time employees and eligibleto vote. Of course, either party is free to challenge the eligibility of an "oncall" maid.I The Employer contends that the period of time subsequent to the filingof the decertification petition should be excluded on the grounds that sincethe Union, through the hiring hall arrangement, has the exclusive ability todetermine who will work, it is in a position to establish regularity ofalso worked for the Employer in the same capacityduring the calendar year preceding those quarters.To resolve the question of voter eligibility, it isnecessary to examine the Employer's banquet busi-ness and the work history of function employees.The Employer's banquet business is somewhatirregular. On certain days of the week no functionsmay be scheduled while on other days severalfunctions may occur. The average number offunctions per month is in the range of 75 to 80. Thebanquet manager, in accordance with the terms ofthe contract, informs the Union of the number offunction employees required for the week, and theUnion refers employees to the Employer. Due to thefluctuating nature of the business the number ofemployees required for scheduled functions maychange from day to day.According to the evidence presented by the Union,during the 13-week period immediately preceding thehearing, 44 banquet waiters and waitresses worked atotal of 954 function shifts. Assuming 4 hours perfunction,5these employees averaged 6.9 hours perweek during the 13-week period. During that sameperiod, 14 banquet bartenders worked a total of 147function shifts averaging 6.5 hours per week.6In light of the fluctuating nature of the Employer'sbanquet business and the regularity of employmentevident in the work histories of function employeesfor a 13-week period, we conclude that neither theEmployer's nor the Union's eligibility proposal issatisfactory. The proposal advanced by the Employerdoes not account for the fluctuations in the banquetbusiness and is so restrictive that it would precludefrom voting all the function employees who workedduring the 13-week period immediately preceding thehearing, inasmuch as none of these employeesaveraged 8 hours a week even for a 3-month period,not to mention a 6-month period. The Union'sproposal, on the other hand, fails to recognize theregularity of employment and is so broad that itwould include employees who had only worked twicefor the Employer, once during either of the calendarquarters immediately preceding the Direction ofElection and once during the calendar year preced-ing those quarters. We find that a fairer result, inaccordance with the reality of the situation, isreached by allowing to vote those function employ-employment of the employees it chooses to refer. We find no merit to thiscontention.s This is a rough figure. since luncheons range in duration from I to 3hours, while dinners are from 1-1/2 to 4 hours. Nonetheless, it seems torepresent fairly the average time of functions, particularly since the banquetmanager testified that luncheons sometimes extend beyond 3 hours, anddinners beyond 4 hours.6 The average hours worked is computed by assuming 8 hours for eachfunction inasmuch as bartenders are paid for minimum shifts of 8 hours foreach function.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees who have worked an average of 6 hours per weekover the 13-week period immediately preceding theeligibility date established herein. We shall, there-fore, limit eligibility of function employees to thosewho meet this standard.Accordingly, we hereby remand this case to theRegional Director for the purpose of conducting an7 The Direction of Election is contingent on the Regional Director'sfinding that the Petitioner has an adequate showing of interest.8 The Union's motion to dismiss the petition is hereby denied, inasmuchelection pursuant to his Decision and Direction ofElection,7except that the unit is modified as statedherein.8The payroll period for determining eligibilityshall be that ending immediately before the date ofissuance of this Decision. [Excelsior footnote omittedfrom publication.]as the Petitioner agreed to participate in an election in this case, regardlessof the Regional Director's unit finding.188